F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 18 2000
                                    TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                        No. 99-1412
 RICHARD LEVAN ENMAN,                               (D.C. No. 95-CR-270-M)
                                                           (D.Colo.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT       *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). Further, neither

party has requested oral argument. The case is therefore ordered submitted

without oral argument.

       Richard Levan Enman appeals the sentence imposed for violation of his

supervised release. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
affirm.

                                               I.

       On November 17, 1995, Enman was sentenced to 33 months in prison and

three years of supervised release for his conviction of bank robbery. While on

supervised release, Enman was charged with another bank robbery, in violation

of 18 U.S.C. § 2113(a). He pleaded guilty and was sentenced to 71 months in

prison and three years supervised release, to run consecutive to a 15-month

sentence imposed for violation of supervised release. In sentencing Enman on

his supervised release violation, the district court determined the bank robbery

was a “crime of violence.”

                                              II.

       Enman contends the district court erred in finding the bank robbery was a

“crime of violence,” making his supervised release violation a Grade A violation

under U.S.S.G. § 7B1.1(a)(1). “We review de novo questions of law regarding

application of the sentencing guidelines, and review for clear error the district

court’s factual findings, mindful of our obligation to give ‘due deference’ to the

district court’s application of the guidelines to the facts.”   United States v.

Spencer , 178 F.3d 1365, 1367 (10th Cir. 1999).

       U.S.S.G. § 7B1.1(a) provides for three grades of supervised release

violations. Grade A violations include “conduct constituting (A) a federal, state,


                                               2
or local offense punishable by a term of imprisonment exceeding one year that (i)

is a crime of violence.” U.S.S.G. § 7B1.1(a)(1). Enman contends that in finding

the bank robbery was a “crime of violence,” the district court failed to properly

apply the definition of “use” from   Bailey v. United States , 516 U.S. 137 (1995).

Bailey involved a conviction under 18 U.S.C. § 924(c)(1) that imposes a prison

term upon a person who “during and in relation to any . . . drug trafficking crime

. . . uses or carries a firearm.” The Court held that § 924(c)(1) “requires evidence

sufficient to show an active employment of the firearm by the defendant.”       Id. at

143. Enman was convicted under 18 U.S.C. § 2113(a), not under § 924(c)(1).

Therefore, the Bailey definition of “use” in the context of firearms is inapplicable

to this case.

       The issue is whether Enman’s second bank robbery was a “crime of

violence” for purposes of § 7B1.1. A “crime of violence” is defined by U.S.S.G.

§ 4B1.2 as

       any offense under federal or state law, punishable by imprisonment
       for a term exceeding one year, that –
              (1) has as an element the use, attempted use, or threatened use
       of physical force against the person of another, or
              (2) . . . otherwise involves conduct that presents a serious
       potential risk of physical injury to another.

See U.S.S.G. § 7B1.1, application note 2 (stating “crime of violence” is defined

in § 4B1.2).

       “Crime of violence” includes . . . robbery . . . . Other offenses are

                                           3
       included as ‘crimes of violence’ if (A) that offense has as an element
       the use, attempted use, or threatened use of physical force against
       the person of another, or (B) . . . by its nature, presented a serious
       potential risk of physical injury to another.

U.S.S.G. § 4B1.2, application note 1. We are bound by the commentary to

§ 4B1.2, which specifically includes robbery as a “crime of violence.”          See

Stinson v. United States , 508 U.S. 36, 47 (1993) (“the commentary is a binding

interpretation of the phrase “crime of violence”);        United States v. Smith , 10 F.3d

724, 731 n.6 (10th Cir. 1993) (same).

       Further, the facts support a finding that the bank robbery was a “crime of

violence.” Enman pleaded guilty to bank robbery and the plea agreement stated

that Enman entered the bank and handed a teller a note that read “[g]ive me the

money.” Record I, Doc. 12 at 3. He repeated the instruction verbally two or

three times and the teller, “in fear” placed the money on the counter.        Id. Enman

pleaded guilty to 18 U.S.C. § 2113(a), which provides that “[w]hoever, by force

and violence, or by intimidation, takes, or attempts to take, from the person or

presence of another . . . any property or money . . . belonging to, or in the care

. . . of, any bank” is guilty of bank robbery. The indictment charged that Enman

“knowingly, and by force, or violence, or by intimidation [took] from the person

and presence of [the teller] . . . property and money.”       Indictment at 1. By

pleading guilty, Enman admitted to these allegations.         See United States v. Allen ,

24 F.3d 1180, 1183 (10th Cir. 1994) (noting that “a defendant who makes a

                                             4
counseled and voluntary guilty plea admits both the acts described in the

indictment and the legal consequences of those acts”). The district court did not

err in concluding that the bank robbery was a “crime of violence.”

                                        III.

      The order of the district court is AFFIRMED.

                                               Entered for the Court

                                               Mary Beck Briscoe
                                               Circuit Judge




                                         5